Citation Nr: 1229032	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  07-36 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1983 to April 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2010, the Veteran testified during a Board hearing before the undersigned  Acting Veterans Law Judge at the RO; a transcript of the hearing is of record.

When this case was previously before the Board in April 2011, the Board reopened the claim of entitlement to service connection for acquired psychiatric disorder, to include schizophrenia.  The claim for service connection, on the merits, was remanded for additional development.  The case has since returned to the Board for further appellate action.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.  


FINDING OF FACT

The evidence is evenly balanced with respect to whether the Veteran's psychiatric disorder-currently diagnosed as schizophrenia-first manifest during active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for schizophrenia have been met.   38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

Given the favorable disposition of the claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

II.  Analysis

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include schizophrenia, as he believes that this disability first manifest during his active duty service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as a psychosis, which develop to a compensable degree (10 percent for psychosis) within a prescribed period after discharge from service (one year for psychosis), although there is no evidence of such disease during service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

The Veteran's service treatment records include a March 1984 report of medical history on which the Veteran endorsed a history of depression or excessive worry.  It was noted that the Veteran experienced depression and worried secondary to chapter proceedings.  In March 1985, the Veteran presented with complaints of depression, anxiety, and tension for the past 30 days.  Alleviating factors were crying, getting away from work and playing sports.  Aggravating factors were alcohol, smoking, and trouble with people in unit.  He stated that he experienced similar symptoms during the winter of 1983.  The treatment provider noted that the Veteran looked tired and worn out.  An assessment of adjustment disorder was indicated, and the Veteran was referred to the mental hygiene department.  However, no psychiatric abnormalities were noted on the Veteran's April 1986 discharge examination.

Service personnel records reflect that after the Veteran's period of active duty service, he was assigned to a reserve unit in Battle Creek, Michigan for a term to end in May 1989.  These records reflect that the Veteran was frequently absent from drill.  He was transferred from this unit before the end of the term in January 1988.  

Following service, a VA admission/discharge report reflects that the Veteran was seen in December 1986 for substance (cocaine) abuse.   In May 1988, the Veteran was seen in acute psychiatry with a diagnosis of paranoid schizophrenia, chronic.  

The record then reflects that the Veteran filed a claim for service connection for a nervous problem in April 1989.  However, the Veteran did not report for a scheduled examination and the RO denied his claim in August 1989.  

In September 1991 report from the Kalamazoo Regional Psychiatric Hospital reflects the Veteran's report that he had been diagnosed as schizophrenic at the Battle Creek VA.  He said he spent 4 to 5 days there recently and left against medical advice.  The Veteran also indicated that he had outpatient treatment at the VA.  He reported several arrests, twice for shoplifting and once for drunk driving.  The Veteran's initial diagnosis was schizophrenia.

Treatment records from the Veteran's hospitalization include a report of the Veteran's medical and personal history.  He noted that he entered into service in 1983 and then went into the reserve service from 1986 to 1988.  The Veteran's mother was present and indicated that he was not allowed to re-enlist, though he wanted to, because he had been smoking marijuana and made too many fake sick calls.  With respect to adult adjustment, the examiner noted that it appeared that the Veteran did well within the large structure of an institution like the Army, but since the Army would not let him re-enlist, his life has been rather purposeless.  Since his discharge, he did not do well in college and did not do well after he moved to Atlanta.  When he returned to Michigan shortly thereafter, he spent money on drugs.  He stated that he had received $475 a month on from Social Security for his schizophrenia.  

The Veteran reported that he first sought treatment at a VA hospital around the end of 1989 and stayed until early 1990.  His mother reported that she sent him to treatment there because "he was crazy."

An October 1991 discharge report from the Kalamazoo Regional Psychiatric Hospital reflects that the Veteran was admitted voluntarily in September 1991.  The report notes that the Veteran had two previous VA psychiatric hospitalizations in Battle Creek and Atlanta.  The examiner noted that the Veteran had been spending money on drugs and went to his mother's home to eat.  When she would not let him stay overnight, he threw objects and also started laughing uncontrollably and stared into a mirror for hours.  When admitted to the hospital, he was loud and aggressive.  Problems identified on admission included persecutory delusions and bizarre, aggressive, and destructive behavior.   The Veteran was discharged after treatment including therapy and medication.  A diagnosis of schizophrenia, chronic undifferentiated type, was indicated.

A July 1997 VA treatment report reflects that the Veteran's sister called seeking program information.  She indicated that the Veteran was in a 6 week program from men at an Atlanta recover center.  His drug use included cocaine, marijuana, and alcohol.  He sought prior treatment in 1996.  She reported that he had been diagnosed as schizophrenic while in the service.  

A May 2001 private report from the Integrated Counseling Services reflects that the Veterans relapsed and smoked marijuana and drank alcohol.  He was admitted to the Anchor Hospital secondary to becoming increasingly agitated.  He had auditory hallucinations, paranoid ideations, poor hygiene, and destructive behavior. In discussing his employment history, the Veteran indicated that he was in active duty service from 1983 to 1986, but he did not report any problems during service.  He indicated that he began using alcohol at the age of 16 and cocaine at the age of 23.  He also reported that he was treated for psychological problems or emotion problems when he was 25 years old, and indicated that he had been treated on 3 different occasions in a hospital setting.  A diagnosis of schizophrenia, paranoid type, and polysubstance dependence was assigned.  

An April 2003 private medical report from the Integrated Life Center reflects that the Veteran was evaluated for chemical dependency.  He admitted to using alcohol, cocaine, and marijuana.  He indicated that he had been treated for psychological difficulties on 5 occasions in a hospital setting and 6 times as a private patient or outpatient.  A continued assessment of schizophrenia, paranoid type, was noted. 

In August 2003, the Veteran was seen at the Fulton County Department of Mental Health for psychiatric symptoms.  Psychotic symptoms and non-compliance with medication were indicated.  

A June 2003 report from the Integrated Life Centers notes that the Veteran's appearance was disheveled and that he had poor hygiene.   Diagnoses of schizophrenia, paranoid type, and a history of polysubstance dependence was indicated.

In a July 2005 statement, the Veteran reported that he was diagnosed with schizophrenia by an Army physician in Battle Creek Michigan while stationed there in reserve duty, two years after his discharge from active duty.  He reported that his service duties were too demanding and made him nervous, fearful, stressed, irritable, paranoid, and anxious.    

A July 2005 statement from Dr. C. of the New Horizon Counseling Services reflects that he reviewed the Veteran's service treatment records and mental health records.  In his clinical opinion, the Veteran's schizophrenia was related to his military duty.  He noted that he was in the Army active reserve when he was first diagnosed, and was allowed to quit the service without a Medical Board in 1988.  

A February 2006 statement from a VA staff psychiatrist and clinical social worker notes that they reviewed the Veteran's medical records and conducted several interviews of the Veteran.  In their clinical and medical opinion, the Veteran's schizophrenia is more likely than not related to service.  They noted that the Veteran's first interaction with VA mental health was in December 1986.  

A statement from the Veteran's mother reflects that after he came home from the Army in 1986, he started acting strange and out of control within 6 months.  She noted that he would stare at himself in the mirror for hours and would walk into the street naked.  Furthermore, she indicated that she took him to the VA hospital on many occasions, but no treatment worked.  Eventually she had him committed in the state hospital for 30 days in 1990. She thought he was diagnosed with schizophrenia in 1991.  

A statement from the Veteran's sister notes that the Veteran was diagnosed as schizophrenia at a VA hospital in 1989.  She indicated that when he returned from the Army, everyone knew something was different.  The Veteran's sister indicated that their mother took him to the VA in Battle Creek Michigan after service, where they found that he had depression.  She noted that she "made the worst decision" she ever made and let him live with her in Atlanta shortly after his return from service.  He then returned to Michigan a year later and was committed.  

During the Veteran's December 2010 Board hearing, he testified that he only completed 2 out of 3 years of Reserve duty after his discharge form service due to his diagnosis of schizophrenia.  He said that he filed an earlier claim for service connection but was denied as he did not attend an examination due to his homelessness.  He testified that his symptoms first manifest during active duty service and became worse shortly after this discharge.

On VA examination in September 2011, the Veteran reported that he was supposed to complete three years of Reserve duty after his discharge from active duty, but was allowed to quit the Reserves in 1988 without a Medical Board proceeding due to his schizophrenia.  He described some incidents of dealing with sexual advances from other male soldiers.  He also indicated that he got an Article 15 and was reduced in rank.  He said he was first diagnosed with schizophrenia in 1988 at the VA Medical Center in Battle Creek, where he initially sought treatment for a knee disability.  He was eventually committed at the Kalamazoo state hospital a few years later.   The Veteran also indicated that he received later treatment at the VA medical center and through private treatment providers.  

The examiner indicated that he reviewed the Veteran's treatment records, including the notations of mental health problems in service and as early as 1988, the hospitalization reports, and statements from the Veteran and his family members.  After a complete interview and mental status examination, the examiner assigned a diagnosis of schizophrenia, paranoid type.  The examiner determined that it is at least as likely as not that the Veteran's psychiatric disability was incurrent in or caused by service.

In so finding, the examiner noted that the Veteran had a chronic history of treatment for schizophrenia.  She noted that symptoms of schizophrenia typically emerge in people who are in their late teens or early to mid-20s.  The Veteran reported that he was first diagnosed in 1988, at age 25.  Though there were no records of symptoms in-service, the contended age of onset is consistent with what is typical for first onset of schizophrenia.  She found this point suggestive of onset of symptoms in service.  

The September 2011 VA examiner was asked to provide an addendum opinion in March 2012.  She noted that there were no markers or records to confirm that the Veteran experienced symptoms of schizophrenia in service, however, the contended age of onset is consistent with what is typical for first onset of schizophrenia.  Thus, it suggests that he likely experienced symptoms of schizophrenia in service.  She noted that treatment of depression and anxiety, along with the diagnosis of adjustment disorder in service, are not opined to be signs of his current psychiatric disability manifesting itself in service.  Overall, she could not say whether the Veteran's schizophrenia began in service without resorting to mere speculation.  

In sum, the record reflects a clear post-service diagnosis of an acquired psychiatric disorder-namely schizophrenia - only two years after service.  The evidence is also consistent with the Veteran's contention that his symptoms of schizophrenia first manifest during service and continued shortly after his discharge.  While the Veteran's service treatment records do not reflect treatment specifically for schizophrenia during active duty service, he was seen for psychiatric complaints of depression, anxiety and crying.  In addition, VA treatment records reflect that he was seen for drug abuse treatment in 1986 and paranoid schizophrenia as early as May 1988.  Psychiatric treatment records dated in 1990 reflect that the Veteran was seen for earlier treatment of his psychiatric disability, suggestive of onset at an earlier time.  These medical records are consistent with the Veteran's family members' observations that the Veteran' schizophrenic symptoms began soon after his discharge from active duty service and resulted in his being unable to re-enlist for Reserve duty.

Moreover, the VA examiner found it more likely than not that the Veteran's schizophrenia first manifest in service.  She reviewed the claims file, examined the Veteran, and provided specific rationale for the conclusions reached, noting that the Veteran's age in service was consistent with the general first manifestations of the disability in most schizophrenics.  This examiner's opinion is consistent with the opinion of the VA staff psychiatrist and clinical social worker.

While this same VA examiner later amended her opinion and indicated that she could not determine the onset of the Veteran's schizophrenia without resort to speculation, this opinion does not preclude service connection for the disability.  The statement is inconclusive, not positive or negative, and therefore does not constitute evidence either for or against a claim.

Thus the Board finds that evidence - to include the medical evidence and lay statements - is evenly balanced with regard whether the Veteran's schizophrenia had onset during his active duty service or was manifest within a year after service.

Given the totality of the evidence, and resolving reasonable doubt on the question of medical nexus in the Veteran's favor, the Board finds that the criteria for service connection for schizophrenia are met. 


ORDER


Service connection for schizophrenia is granted.


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


